Exhibit 10.2

 

 

DEBENTURE AMENDMENT AGREEMENT

 

THIS DEBENTURE AMENDMENT AGREEMENT (this “Amendment”), effective as of September
2, 2014 (the “Effective Date”), is entered into among PLC SYSTEMS INC., a Yukon
Territory corporation (the “Company”), and each holder of the Company’s 5%
Senior Secured Convertible Debentures (the “Holders,” and each a “Holder”), that
has executed the signature page hereto.

 

WHEREAS, the Company is a party to that certain Securities Purchase Agreement,
made as of February 22, 2011, as amended to date, pursuant to which the Company
issued convertible senior secured debentures to the Holders in the principal
amount of $5,391,355 (collectively, the “Debentures”);

 

WHEREAS, the Debentures may be amended upon the written consent of the Company
and the holders of a majority in principal amount of the then outstanding
Debentures, and

 

WHEREAS, the Holders hold a majority in principal amount of the outstanding
Debentures.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.     Modification of Debentures. The Company and the Holders hereby agree that
the definition of “Permitted Indebtedness” in Section 1 of the Debentures is
hereby amended and restated in its entirety as follows:

 

“4.20     Permitted Indebtedness. means (x) the indebtedness evidenced by the
Debentures and the Other Debentures and the other Transaction Documents, (y)
capital lease obligations and purchase money indebtedness of up to $200,000, in
the aggregate, incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets and (z) up to
$500,000 of indebtedness for borrowed money.”

 

2.     Binding Effect; Ratification. The Debentures, as amended by this
Amendment, continue to be obligations of the Company and the Holders. All
provisions of the Debentures remain in full force and effect as therein written,
except as amended hereby.

 

3.     Construction and Choice of Law. This Amendment may be executed in several
identical counterparts all of which shall constitute one and the same
instrument. This Amendment shall be construed and enforced in accordance with
the laws of the State of New York and applicable United States federal law.

 

4.     Notice of Final Agreement. This Amendment embodies the entire agreement
and understanding between the parties with respect to modifications of documents
provided for herein and supersedes all prior conflicting or inconsistent
agreements, consents and understandings relating to such subject matter, and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

 

[signature page follows]

 

 
 1

--------------------------------------------------------------------------------

 

 

Executed to be effective as of September 2, 2014.

 

 

THE COMPANY:  

HOLDERS:

 

 

 

 

 

 

 

PLC SYSTEMS INC. GCP IV LLC               By: /s/   Mark R. Tauscher    By: /s/ 
 Ethan Benovitz     Name: Mark R. Tauscher     Name: Ethan Benovitz  

 

Title: Chief Executive Officer

 

 

Title: Managing Member

 

                  Principal Amount of Debentures: $5,000,000                    
ALPHA CAPITAL ANSTALT                     By:             Name: Konrad Ackermann
          Title: Director                     Principal Amount of Debentures:
$150,000                     BRIO CAPITAL MASTER FUND LTD.                    
By:             Name: Shaye Hirsch           Title: Director                    
Principal Amount of Debentures: $150,000                     DENVILLE & DOVER
FUND LLC                     By:             Name: Edward Karr           Title:
Manager                     Principal Amount of Debentures: $19,355            
 

 

 

 

 

 

 

 

 

Signature Page to

Debenture Amendment Agreement

 

2